Judgment convicting defendant of the crime of petit larceny, unanimously reversed, on the law and on the facts, and the information dismissed. Viewed in the light of the concession made on argument to the effect that a reversal would be consented to if the defendant would sign a release, and that, indeed, such release had been the subject of negotiation before defendant was put to trial, the court feels that the interests of justice require a reversal. In addition, some of the court are of the opinion that the evidence failed to establish the guilt of defendant beyond a reasonable doubt. Concur—• Breitel, J. P., Valente, McNally, Stevens and Steuer, JJ.